Title: Militia, [16 December] 1790
From: Madison, James
To: 




[16 December 1790]

   
   A bill to establish a more uniform militia system throughout the nation was under consideration. After some debate the Committee of the Whole amended and approved the first section. The second section listed those to be exempted from militia service (Pa. Packet, 17 and 18 Dec. 1790).


Mr. Madison moved, to strike out that part which related to the members of Congress, with their officers and servants attending either house, and to insert the members of the House of Representatives, whilst travelling to, attending at, or returning from the session of Congress, and the members of the Senate in similar circumstances, or in case of a separate session of the Senate. He did not see any reason for a total exemption from the service of the militia, and it was a principle with him, that on every occasion where an exception was made in favour of the framers of a law, that exception should not be extended or carried beyond what is evidently proper and necessary. Now to exempt the members of Congress at all times is unnecessary, because during the recess of the houses, they may be at liberty to pursue their ordinary avocations, and participate in the duties and exercises of their fellow-citizens. They ought ever to bear a share of the burthens they lay on others, in order that their acts may not slide into an abuse of the power vested in. them.



   
   Pa. Packet, 18 Dec. 1790 (also reported in Fed. Gazette, 20 Dec. 1790, and Gazette of the U.S., 22 Dec. 1790; briefly reported in Gen. Advertiser, 17 Dec. 1790).




[16 December 1790]

   
   Debate continued on JM’s motion.


Mr. Madison thought it an important principle, and one that ought in general to be attended to—That all laws should be made to operate as much on the law makers as upon the people; the greatest security for the preservation of liberty, is for the government to have a sympathy with those on whom the laws act, and a real participation and communication of all their burthens and grievances. Whenever it is necessary to exempt any part of the government from sharing in these common burthens, that necessity ought not only to be palpable, but should on no account be exceeded. He thought the amendment, together with the constitution, provided on this occasion for all that was necessary, and that the clause as it stood at present, went beyond that necessity.



   
   Pa. Packet, 18 Dec. 1790 (reprinted in Fed. Gazette, 20 Dec. 1790; also reported in Gazette of the U.S., 22 Dec. 1790; briefly reported in Gen. Advertiser, 17 Dec. 1790).





[16 December 1790]

   
   Hartley and Boudinot argued that exemption from militia duty was necessary to maintain the independence of Congress.


Mr. Madison thought nothing was risqued by the amendment, as the constitution fully provided for the independence of both houses of the legislature. When he made the motion he did not think it would have induced so much debate: he was satisfied of its propriety in his own mind, and believed the gentlemen had opposed it with nothing but supposing impossibilities, at least they were improbabilities, and such as could by no means justify them in violating the great principle he had mentioned. However, to simplify the question, and to reconcile the sentiments of gentlemen as possible, he would withdraw his motion, and only propose to strike out the words from the exemptions, “the members of Congress.”



   
   Pa. Packet, 20 Dec. 1790 (also reported in Gazette of the U.S., 22 Dec. 1790; briefly reported in Gen. Advertiser, 17 Dec. 1790). After further debate JM’s motion was defeated, 24 to 18. See Pa. Packet, 18 and 20 Dec. 1790, for the fullest report of this day’s debate.




